DETAILED ACTION
Election/Restriction
A telephone call was made to Scott Hawranek on 8/11/21 to request an oral election to the above restriction requirement, but did not result in an election being made.  Applicant requested a restriction be mailed out.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 9-10, 12, and 21-25 drawn to a moulage training article of clothing for a user, classified in G09B23/28 and G09B19/00.
II. Claims 62-64, 67-68 and 71, drawn to a moulage training system for training aids emergent and non-emergent medical treatment and acute care simulation, classified in G09B23/28 and G09B19/00.
III. Claims 72-76, drawn to method of using a moulage training system for training a user on emergent and non-emergent medical treatment and acute care simulation, classified in G09B23/28 and G09B19/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related, but distinct products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because certain significant limitations in one of the group find no counterpart in the other group(s) and vice versa. The independent claim in invention I does not require a certain significant limitation of an injury simulant having a first surface configured to mimic a wound of an injury of a user and a second surface having an injury simulant attachment mechanism; a moulage training uniform comprising an article of clothing having one or more expandable portions configured to adjust for different size users and one or more access panels, wherein one of the one or more access panels is releasably attached with an access panel 4Appl. No. Not Yet Assigned Preliminary Amendment dated July 5, 2019 Attorney Docket No. 9036-2 attachment mechanism to moulage training uniform attachment mechanism, and wherein when the one of the one or more access panels is removed or partially removed to allow access to one or more injury simulants attached to the moulage training uniform attachment mechanism is permitted as found in the independent claim of invention II. In addition, the independent claim in invention II does not require a certain significant limitation of a body portion comprising one or more fabric materials configured to cover an upper torso and arms of the user when worn by the user, the one or more fabric materials including a neck portion, a shoulder portion, a torso portion extending from the shoulder portion to a waist of the user, a first arm portion extending from the shoulder portion, a second arm portion extending from the shoulder portion, a closable portion extending from the neck portion through the torso portion to the waist of the user, the closable portion being substantially centered on the front torso portion of the user and the closable portion including a closing mechanism associated with the closable portion to maintain the closable portion in an open or closed position; a first torso access panel attachment mechanism coupled to a torso portion of the fabric; and a first torso access panel comprising an outside surface and an inside surface, the inside surface having a second torso access panel attachment mechanism coupled to the inside surface of the first torso access panel configured to be releasably attached to at least a portion of the first torso access panel attachment mechanism as found in the independent claim of invention I. In other words, the related (method or product/device) inventions would not have been obvious over relative to each other (i.e., they are not obvious variants) within the meaning of 35 U.S.C. 103.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are related as product and process.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process of invention III can be practiced by another and materially different apparatus from invention I, such as an article of clothing with expandable portions configured to adjust for different size users and one or more access panels releasably attached to the moulage training uniform.  Likewise, the apparatus of invention I can be used to perform another, different method than invention III, such as placement on a mannequin or performing various simulated medical examinations.  Therefore, the inventions are distinct.
Inventions II and III are related as product and process.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:  Search for one of the inventions would not likely result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the three identified inventions above are classified together.  For example, invention I requires an entirely different product than that of invention II, and vice versa, as identified above, thus requiring different field of search.  Likewise, the method of invention III can be performed by a different and materially different product than that of inventions I and II, as identified above, thus requiring a different field of search.  Furthermore, the inventions I and II can be used to perform different and materially different processes than that of invention III, as identified above, thus subject to different field of search.   Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.  In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES B HULL whose telephone number is (571)272-0996.  The examiner can normally be reached on MONDAY-FRIDAY, 9AM-5PM (MST).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES B HULL/Primary Examiner, Art Unit 3715